—Judgment, Supreme Court, New York County (Clifford Scott, J., at hearing; Herbert Adlerberg, J., at plea and sentence), rendered May 4, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s claim concerning the hearing court’s refusal to direct the People to produce the pouch seized from defendant at the time of the arrest is unpreserved and we decline to review it in the interest of justice. Were we to review it, we would find that the ruling was a proper exercise of discretion. The testimony of the arresting officer, which described the pouch in detail, including the length of its zipper and the degree to which it was open, was adequate to permit the necessary finding that the officer saw white glassine envelopes inside when defendant took the pouch out of his pocket and showed it to the officer (see, People v Sioba, 187 AD2d 317, Iv denied 81 NY2d 893). The credibility of the arresting officer was a question for the hearing court, and we find no reason to disturb its determination (see, supra; People v Smith, 187 AD2d 371, Iv denied 81 NY2d 847). Concur—Murphy, P. J., Milonas, Williams, Tom and Andrias, JJ.